             Case 1:21-cr-00173-RBK Document 45 Filed 01/07/21 Page 1 of 1 PageID: 204
                                                   FEDERAL PUBLIC DEFENDER
                                                    DISTRICT OF NEW JERSEY
                                                           800-840 Cooper Street
 RICHARD COUGHLIN                                                Suite 350                                                 CHESTER M. KELLER
FEDERAL PUBLIC DEFENDER                                  Camden, New Jersey 08102                                            FIRST ASSISTANT


                                                        (856) 757-5341 Telephone
                                                        (856) 757-5273 Facsimile


                                                               January 7, 2021



           The Honorable Karen M. Williams
           United States Magistrate Court Judge
           United States District Court – District of New Jersey
           Mitchell H. Cohen Federal Courthouse
           One John F. Gerry Plaza
           Fourth and Cooper Streets
           Camden, NJ 08101

                                                RE:        United States v. Richard Tobin
                                                           Criminal No. 19-5644(KMW)
                                                           Proposed Consent Order to Modify Conditions
                                                           of Release

           Dear Judge Williams:

                  After consultation with U.S. Pretrial Services, I am requesting that Richard Tobin’s bail
           conditions be modified to place him on a curfew from 7:00pm to 7:00am. Furthermore, I am
           requesting that Mr. Tobin be permitted to leave his home outside of the curfew limits with
           preapproval by U.S. Pretrial Services.

                   Mr. Tobin is continuing to engage in mental health treatment and is on a house arrest with
           electronic monitor. Mr. Tobin has been on pretrial release since April 15, 2020 and has been in
           full compliance of his conditions of release. Assistant U.S. Attorney Kristen Harberg has no
           objection to this request. A proposed Order is attached.


                                                                     Respectfully submitted.

                                                                     s/ Lisa Evans Lewis
                                                                     LISA EVANS LEWIS
                                                                     Assistant Federal Public Defender

           cc:    Kristen Harberg, Assistant United States Attorney
                  Gary Pettiford, Supervisory U.S. Pretrial Services Officer


                          ___________________________________________________________________________________

                                           1002 Broad Street, Newark, New Jersey 07102 (973) 645-6347

                            22 South Clinton Avenue, Station Plaza 4, 4th Floor Trenton, New Jersey 08609 (609) 989-2160
